36 F.3d 127
308 U.S.App.D.C. 313
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Plaintiff-Appellee,v.Darryl Joseph ALEXANDER, Defendant-Appellant.
No. 92-3278.
United States Court of Appeals, District of Columbia Circuit.
May 27, 1994.

Before:  WALD, SILBERMAN, RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal of the defendant from the judgment of the district court, and it was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
Appellant challenges the admission of Officer David Stroud's expert testimony and the prosecutor's closing remarks.  Upon reviewing the record, we find that in light of direct witness testimony of the defendant's distribution of the drugs, any resulting issue concerning the scope of Officer Stroud's testimony, even assuming it was properly raised below, does not warrant reversal in this case.   See United States v. Williams, 980 F.2d 1463, 1465-66 & n. 1 (D.C.Cir.1992).  The prosecutor's closing remarks do not warrant reversal of the conviction either.   See United States v. North, 910 F.2d 843, 894-98 (D.C.Cir.), modified in part on other grounds, 920 F.2d 940 (1990), cert. denied, 500 U.S. 941 (1991).

Accordingly, it is

3
ORDERED AND ADJUDGED, by the Court, that in No. 92-3278, the judgment is affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely-filed petition for rehearing.  See D.C.Cir.Rule 41(a).